UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO FROZEN FOOD EXPRESS INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation or organization) 1-10006 Commission File Number 75-1301831 (IRS Employer Identification No.) 1145 Empire Central Place Dallas, Texas75247-4309 (Address of principal executive offices) (214) 630-8090 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated Filer ý Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesýNo Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Number of Shares Outstanding Common stock, $1.50 par value 16,983,846at September 30, 2007 INDEX PART I Financial Information Page No. Item 1 Financial Statements Consolidated Condensed Balance Sheets September 30, 2007 (unaudited) and December 31, 2006 1 Consolidated Condensed Statements of Income (unaudited) Three and nine months ended September 30, 2007 and 2006 2 Consolidated Condensed Statements of Cash Flows (unaudited) Nine months ended September 30, 2007 and 2006 3 Notes to Consolidated Condensed Financial Statements (unaudited) 4 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosures about Market Risk 21 Item 4 Controls and Procedures 21 PART II Other Information Item 1 Legal Proceedings 23 Item 1A Risk Factors 23 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 Defaults Upon Senior Securities 27 Item 4 Submission of Matters to a Vote of Security Holders 27 Item 5 Other Information 27 Item 6 Exhibits 27 Signatures 28 Exhibit Index 29 -i- PART I. FINANCIAL INFORMATION Item 1.Financial Statements FROZEN FOOD EXPRESS INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Condensed Balance Sheets (In thousands) September 30, 2007 (unaudited) December31, 2006 Assets Current assets Cash and cash equivalents $ 8,650 $ 9,589 Accounts receivable, net 52,848 49,895 Tires on equipment in use, net 5,197 4,953 Other current assets 13,659 21,749 Total current assets 80,354 86,186 Property and equipment, net 91,177 97,808 Other assets 7,505 7,768 Total assets $ 179,036 $ 191,762 Liabilities and shareholders' equity Current liabilities Accounts payable $ 31,959 $ 23,206 Accrued claims 9,229 11,084 Accrued payroll and deferred compensation 6,528 8,478 Accrued liabilities 1,811 2,005 Total current liabilities 49,527 44,773 Long-term debt 4,900 Deferred income taxes 9,105 9,752 Accrued claims 7,750 9,806 Total liabilities 66,382 69,231 Shareholders' equity Par value of common stock (18,572 shares issued) 27,858 27,858 Paid-in capital 5,604 6,045 Retained earnings 92,557 98,257 126,019 132,160 Treasury stock (1,671 and 1,170 shares, at cost) (13,365 ) (9,629 ) Total shareholders' equity 112,654 122,531 Total liabilities and shareholders' equity $ 179,036 $ 191,762 See accompanying notesto consolidated condensed financial statements. Page 1 FROZEN FOOD EXPRESS INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Condensed Statements of Income Three and Nine Months Ended September 30, (Unaudited and in thousands, except per-share amounts) Three Months Nine Months 2007 2006 2007 2006 Revenue $ 114,730 $ 124,133 $ 334,288 $ 371,285 Operating expenses Salaries, wages and related expenses 31,893 30,813 97,101 97,688 Purchased transportation 30,813 30,335 83,216 88,234 Fuel 21,684 23,499 61,435 67,968 Supplies and expenses 13,911 15,296 40,926 44,364 Revenue equipment rent 7,640 7,537 22,885 23,153 Depreciation 4,592 5,082 14,697 15,325 Communications and utilities 1,169 1,120 3,213 3,176 Claims and insurance 3,125 4,579 12,212 13,640 Operating taxes and licenses 1,188 1,138 3,550 3,383 Gains on disposition of equipment (799 ) (958 ) (2,331 ) (2,609 ) Miscellaneous expenses 772 313 2,501 4,714 Total operating expenses 115,988 118,754 339,405 359,036 (Loss) income from continuing operations (1,258 ) 5,379 (5,117 ) 12,249 Interest and other (income) expense Interest expense 103 225 Interest income (189 ) (93 ) (571 ) (393 ) Equity in earningsof limited partnership (211 ) (226 ) (418 ) (478 ) Life insurance and other 163 327 523 236 Total interest and other (income) expense (237 ) 111 (466 ) (410 ) Pre-tax (loss) income from continuing operations (1,021 ) 5,268 (4,651 ) 12,659 Income tax expense (benefit) 2,214 2,423 (522 ) 5,781 Net (loss) income from continuing operations (3,235 ) 2,845 (4,129 ) 6,878 Income from discontinued operations, net of tax 17 32 Net (loss) income $ (3,235 ) $ 2,862 $ (4,129 ) $ 6,910 Net (loss) income from continuing operations per share of common stock Basic $ (0.19 ) $ 0.16 $ (0.24 ) $ 0.38 Diluted $ (0.19 ) $ 0.15 $ (0.24 ) $ 0.37 Net income from discontinued operations per share of common stock Basic $ Diluted $ Net (loss) income per share of common stock Basic $ (0.19 ) $ 0.16 $ (0.24 ) $ 0.38 Diluted $ (0.19 ) $ 0.16 $ (0.24 ) $ 0.37 Weighted average shares outstanding Basic 17,293 17,876 17,335 17,971 Diluted 17,293 18,374 17,335 18,688 See accompanying notesto consolidated condensed financial statements. Page 2 FROZEN FOOD EXPRESS INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Condensed Statements of Cash Flows For the Nine Months Ended September 30, (Unaudited and in thousands) 2007 2006 Net cash provided by operating activities $ 8,884 $ 14,108 Cash flows from investing activities Expenditures for property and equipment (11,893 ) (31,020 ) Proceeds from sale of property and equipment 11,251 13,279 Other (14 ) (582 ) Net cashused ininvesting activities (656 ) (18,323 ) Cash flows from financing activities Proceeds from borrowings 200 20,900 Payments against borrowings (5,100 ) (19,900 ) Debt repaid by variable interest entities (670 ) Proceeds from capital stock transactions 1,366 2,810 Dividends paid (1,571 ) Purchases of treasury stock (4,482 ) (8,863 ) Income tax benefit of stock options exercised 420 1,193 Other 97 Net cash used in financing activities (9,167 ) (4,433 ) Net decrease in cash and cash equivalents (939 ) (8,648 ) Cash and cash equivalents at January 1 9,589 10,957 Cash and cash equivalents at September 30 $ 8,650 $ 2,309 See accompanying notesto consolidated condensed financial statements. Page 3 FROZEN FOOD EXPRESS INDUSTRIES, INC. AND SUBSIDIARIES Notes to Consolidated Condensed Financial Statements (Unaudited) 1.Basis of Presentation These consolidated condensed financial statements include Frozen Food Express Industries, Inc., a Texas corporation, and our subsidiary companies, all of which are wholly-owned. These financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). In the opinion of management, all adjustments (which consisted only of normal recurring entries) necessary to present fairly our financial position, cash flows and results of operations have been made. All intercompany balances and transactions have been eliminated in consolidation. Pursuant to SEC rules and regulations, certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted from these statements unless significant changes have taken place since the end of the most recent fiscal year. We believe the disclosures contained herein, when read in conjunction with the audited financial statements and notes includedin our Annual Report on Form 10-K, filed with the SEC on March 16, 2007, are adequate to make the information presented not misleading. It is suggested, therefore, that these statements be read in conjunction with the statements and notesincluded in our most recent Annual Report on Form 10-K. 2.Revenue and Expense Recognition Revenue and associated direct operating expenses are recognized on the date the freight is picked up from the shipper in accordance with the Financial Accounting Standards Board's (“FASB”) Emerging Issues Task Force Issue No. 91-9, Revenue and Expense Recognition for Freight Services In Process(“EITF No. 91-9”). One of the preferable methods outlined in EITF No. 91-9 provides for the allocation of revenue between reporting periods based on relative transit time in each reporting period with expense recognized as incurred. Changing to this method would not have a material impact on our quarterly or annual financial statements. We are the sole obligor with respect to the performance of our freight services, and we assume all of the related credit risk. Accordingly, our revenue and our related direct expenses are recognized on a gross basis. Payments we make to others for the use of their trucks in transporting freight are typically calculated based on the gross revenue generated or the miles traveled by their trucks. Such payments to others are recorded as purchased transportation expense. Revenue from equipment rental is recognized ratably over the term of the associated rental agreements. 3.Related Party Transactions We buy most of the trailers and trailer refrigeration units we use in our operations from W&B Service Company, L.P. ("W&B"), an entity in which we own a 20% equity interest. We account for that investment by the equity method of accounting. All of our trailer purchase orders are awarded after a competitive bidding process to ensure that we are getting the best possible product quality, price, warranty and terms. We also rely on W&B to provide routine maintenance and warranty repair of the trailers and refrigeration units. During the nine-month period ended September 30, 2007, we purchased trailers and refrigeration units aggregating $1.8 million from W&B. We made $3.1 million of such purchases in the first nine months of 2006. During the nine-month periods ended September 30, 2007 and 2006, respectively, we paid W&B $1.1 million and $1.4 million for maintenance and repair services and for parts and accessories. As of September 30, 2007 and 2006, respectively, our accounts payable included amounts owed to W&B of $2.3 million and $333 thousand for the purchase of trailers, repair services and for parts and accessories. Page 4 During the nine-month period ended September 30, 2006, we leased tractors from our Chief Executive Officer (“CEO”) and our former (effective May 2006) Chief Operating Officer (“COO”), or partnerships under the control of such officers.
